DETAILED ACTION
Response to remarks filed 12/10/21
Claim Interpretation
The phrase “disconnectably connected” is taken to mean, “the floor and the side wall of the bucket can be disconnected subsequently to being connected to each other simply by removing the at least one wear component that connects them and without the use of excessive force” as defined in the specification on page 2. 
The term “decoupling” in new claim 17 is not discussed in the specification and is examined based on the broadest reasonable definition of the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sany Heavy Machinery Co. (CN 102425205).
Regarding claim 17, Sany teaches a bucket for an earth-working or materials-handling machine, said bucket comprising: a floor (fig. 2, 6); a side wall (fig. 3); and at least one wear component (5); and a plurality of mechanical fasteners (fig. 2, rivets appears to be indicated at 4) that couple the at least one wear component to the side wall and to the floor so that the floor and side wall are coupled by the at least one wear component [0011], wherein the plurality of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sany in view of Long (WO 2016/061609) and Grant (US 2005/0172524).
Regarding claim 1, Sany teaches a bucket, whereby said bucket comprises a floor (fig. 2, 6) and a side wall (fig. 3) and at least one wear component (5) that is attached to said floor and said side wall fig. 1 by means of at least one mechanical fastener (fig. 2, rivets appears to be indicated at 4), characterized in that said floor and said side wall are connected to each other via said at least one wear component so as to form a replaceable bucket corner edge along at least a part of said floor and said side wall. Sany fails to teach the floor and wall are disconnectably connected to 

2. The bucket according to claim 1, characterized in that a gap is present between said edge of said floor and said edge of said side wall, and said at least one wear component is arranged to traverse said gap ( inherently a degree of a gap between side and back plate fig. 1 ).  

4. The bucket according to claim 1, characterized in that said at least one wear component is arranged to be entirely located outwards of an inner surface of said floor and an inner surface of said side wall when mounted on said bucket (fig. 1).  

5. The bucket according to claim 1, characterized in that an inside surface of said at least one wear component that is arranged to lie flush with an inside surface of said floor and an inside surface of said side wall when mounted on said bucket (fig. 1-3).  



8. The bucket according to claim 1, characterized in that said at least one wear component comprises a plurality of non-adjacently abutting wear components when mounted on said bucket (fig. 1, alternating wear components 5).  

10. The bucket according to claim 1, characterized in that said at least one wear component is arranged to be moveable with respect to said floor and said side wall when it has been removably attached to said floor and said side wall by means of at least one mechanical fastener (fig. 1, fasteners on wear elements allow the component to be removabley attached and moveable).  

13. A method for manufacturing a bucket for an earth-working or materials-handling machine (fig. 2), whereby said bucket comprises a floor (fig. 2, 6) and a side wall (fig. 3), and at least one wear component (5) that is attached to said floor and said side wall by means of at least one mechanical fastener (4), characterized in that said method comprises the steps of connecting said floor and said side wall to each other via said at least one wear component so as to form a bucket corner edge along at least a part of said floor and said side wall (fig. 3).  Sany fails to teach the floor and wall are disconnectably connected to each other via said least one mechanical fastener that provides for said floor and said wall being removable attached to said at least one wear component. Long teaches a similar wear component attached to the side and floor of a bucket using bolts 137. Further, Grant teaches bolts and rivets are equivalents in the 

Regarding claim 14, Sany teaches a method according to claim 13, but fails to teach the step of manufacturing said at least one wear component from steel, and cutting said steel when it is immersed in a cooling medium.  However, examiner takes official notice it is old and well-known in the art of manufacturing wear components to cut steel while immersed in a cooling medium.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a wear component made by immersion into a cooling medium on the bucket of Sany as an old and well-known method of manufacturing wear components and that does no more than make a strong wear component.

15. The method according to claim 13, characterized in that the method comprises the step of removably attaching said at least one wear component to said floor and said side wall by means of at least one mechanical fastener (as modified above) so that said at least one wear component is moveable with respect to said floor and said side wall when it has been removably attached to said floor and said side wall of said bucket.

Claim 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sany, Long, and Grant as applied to claims 1 and 7 above in further view of Lunn et al. (US 2014/0231293).
Regarding claims 3, 6, 9, Sany as modified teaches the bucket according to claim 1 and 7, but fails to teach curved inner and outer surfaces, or different thicknesses of the wear component.  However, Lunn teaches wear components with curved inner and outer surfaces (fig. 1, 15) and the need for different thickness of wear components (fig. 1, corner wear component unlabeled).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wear component to be curved as a known modification of shape as taught by Lunn that would minimize fatigue stress or for the components to be different thicknesses to better fit the size and type of bucket or any edges that may require a wear component.   

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered. Applicant argued, the floor and side walls of both Grant and Long are permanently coupled to each other, therefore the references do not disclose or suggest claim 1.  Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Sany, the base reference, teaches the floor and side walls are separate and attached only by the at least one wear component [0011] and further teaches against connection of the floor and side walls by welding [0006]. The wear component of Sany that connects the 
Applicant argues that Grant teaches bolts are only used to attach wear plate segments to the base plate or the side plate, but other segments are welded. And, Grant does not provide a general teaching that any two parts of a bucket may be attached together using bolts or other types of fasteners.  Examiner disagrees. Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Grant is being used as only a teaching that bolts are preferred to rivets.  Sany teaches wear components with fasteners holding two parts of a bucket together. 

Conclusion
Renski (US 5,564,508) teaches a replaceable corner wear member.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671